Title: To James Madison from John G. Jackson, 1 April 1811
From: Jackson, John G.
To: Madison, James


My dear Sir.Clarksburg April 1st 1811
I often resist the desire to write you from a consciousness that the labors of your station make the task of reading letters irksome; & render any thing like a regular correspondence impossible. But as our meeting again is doubtful, or at best remote; I venture sometimes to obtrude myself upon you as the only mode in which I can have the pleasure of communing with you. A conjecture has reached me that Mr. Monroe was to fill the Office vacated by Mr. Smith & no doubt its truth or fallacy has been already established. As I heretofore conversed freely with you on that subject I think it not amiss to take the liberty of writing on it now. I am perfectly satisfied that his appointment then would have been beneficial at home & abroad. Here, because there are some who cling to him as a leader in opposition; whose insincerity would long since have been exposed. And elsewhere because the B Ministry consider him as feeling more cordiality towards their nation than you do because of the rejected Treaty and buoyed up by the supposed schisms amongst us imagine that Mr. M is an host in their favor. Perhaps I thought differently at your installation but of that I am not certain, as I was urged to mention the opinions of Others more than to suggest any of my own impressions.
Mrs. J as my letter to Mrs. M communicates has presented me with a Daughter; they are like to do well. So you see I am in better employment than quarrelling & fighting in Congress—Hercules threw by his club for the distaff—And well might I when it neither annoyed my enemies or benefitted my friends. I feel much doubt of the reelection of McKinley & so do our opponents it will be a drawn battle if such a result can be produced by a contest of almost equal strength. I salute you my Dr Sir With sincerest friendship your Mo Obt
J G Jackson
